In re Brown, Quincy; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, No. 406-890; to the Court of Appeal, Fourth Circuit, No. 2007-K-1604.
Writ granted in part; otherwise denied; case remanded. Because relator’s “judgment of conviction and sentence” did not become final under La.C.Cr.P. art. 914 and art. 922 until 30 days following his resen-tencing on October 12, 2004, cf. State ex rel. Frazier v. State, 03-0242 (La.2/6/04), 868 So.2d 9, his amended application and other pleadings filed in open court November 9, 2006, arrived timely. La.C.Cr.P. art. 930.8(A) (application for post-conviction relief must be filed within two years of finality of conviction and sentence) (emphasis added). The district court is accordingly ordered to give the amended *108application merits consideration. In all other respects the application is denied.